Title: Mercy Otis Warren to Abigail Adams, 20 October 1780
From: Warren, Mercy Otis
To: Adams, Abigail


     
      My Dear Friend
      Plimouth 20th October 1780
     
     A Promiss made to my son to spend a week with our Friends at Braintree is readily Caught at nor Can I Receed had I inclination. I hope his Behaviour is such as no one will think it too Long Except his mamah who is very Choice of the Precious Moments of Youth. But you will put into his hand such Books as will both instruct and Entertain.
     I am sorry Naby is not at home. Why will my Friend be so Ceremonious. Why not sometimes a Letter Gratis. You have a Great deal of Leasure when Compared with me, who Constantly am preparing a Large Family to Go from home. Half a Dozen agreable young are now a going from me among whom I sat down to write. Judge what sort of Letter you are Like to have. How ever tis no matter. Inteligence I Can Give You none. Sentiment you dont Need. Therefore an Expression or two off Friendship is all I shall aim at, in which your sister will Ever have a share Though have Niether Letter or Message from her, but suppose she is all the Mother. Tell her to Gaurd her heart. These little Encroachers soon Get full Possession. The Entrenchments are made strong about them, and when Time, Curiousity or Bussiness Calls them to a distant World, or Death Calls them out of it: what a shock. How shatered the Citadel, how weakned the whole Fabrick. But I can Neither speculate, Morallize or Anticipate. The Room is a Meer Wind Mill. One says Mamah your Letter Cant be very Elegant, another is still more saucy. But I aim at Nothing of the kind, and must spite of my inclination Abruptly bid you Adieu. Though not without assuring you of the affection of your Friend,
     
      M. Warren
     
     
      Let me hear from you.
     
    